             Case 1:19-cv-02038-RDB Document 43 Filed 01/13/21 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


SARA HAIDEE ALEMAN MEDRANO, et. al.,

                                Plaintiffs,                       No.: 1:19-cv-02038-RDB
v.

CHARLES A. JENKINS, et. al.,

                                Defendants.


               MOTION TO DEFER DISMISSAL OF CASE WITH PREJUDICE

        For good cause, Plaintiffs respectfully request that the Court defer dismissal of this case

with prejudice for seven (7) days, without prejudice to the right of a party to move for good

cause within that period of time to reopen the case if settlement is not consummated. In support

of this motion, Plaintiffs state as follows:

        1.       On December 14, 2020, this Court issued a Settlement Order pursuant to Local

Rule 111. See ECF No. 42. The Settlement Order dismissed the case because the case has been

settled in its entirety, but dismissal was “without prejudice to the right of a party to move for

good cause within 30 days to reopen this action if settlement is not consummated.” Id. Absent

such a motion from one of the parties, “the dismissal shall be with prejudice.” Id.

        2.       Although the parties have reached an agreement upon all terms to settle this

matter, not all parties have executed the written settlement agreement as of the filing of this

motion.

        3.       Plaintiffs fully expect all parties to execute the settlement agreement within a

short period of time, but perhaps not before this case would otherwise be dismissed with
         Case 1:19-cv-02038-RDB Document 43 Filed 01/13/21 Page 2 of 3



prejudice. Under the circumstances, deferral of dismissal of the case with prejudice is

appropriate.



Dated: January 13, 2021                                     /s/

                                             Nicholas T. Steiner, Esq. (Bar No. 19670)
                                             Deborah A. Jeon, Esq. (Bar No. 06905)
                                             AMERICAN CIVIL LIBERTIES UNION OF
                                             MARYLAND FOUNDATION
                                             3600 Clipper Mill Road, Suite 350
                                             Baltimore, MD 21211
                                             Telephone: (410) 889-8550
                                             steiner@aclu-md.org
                                             jeon@aclu-md.org

                                             John C. Hayes, Jr. (Bar No. 01936)
                                             Brian J. Whittaker (Bar. No. 04414)
                                             NIXON PEABODY LLP
                                             799 9th Street, N.W., Suite 500
                                             Washington D.C. 20004
                                             (202) 585-8000 (phone)
                                             (866) 814-2042 (facsimile)
                                             jhayes@nixonpeabody.com
                                             bwhittaker@nixonpeabody.com

                                             Counsel for Plaintiffs




                                                2
         Case 1:19-cv-02038-RDB Document 43 Filed 01/13/21 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 13th day of January, 2021, a copy of the forgoing

Motion was filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following recipients:



                              Daniel Karp
                              Kevin Karpinski
                              Suite 1850
                              120 E. Baltimore Street
                              Baltimore, Maryland 21202
                              brunokarp@bkcklaw.com
                              kevin@bkcklaw.com

                              Counsel for Defendants


                                                      /s/Brian J. Whittaker
                                                      Brian J. Whittaker
